                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                Plaintiff,

          v.                                                  Case No. 20-CR-15

MARK A. RUPPELT,

                               Defendant.



                                       PLEA AGREEMENT



         1.      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Gregory J. Haanstad, Assistant United

States Attorney, and the defendant, Mark A. Ruppelt, individually and by attorney Jonathan C.

Smith, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following

plea agreement:

                                             CHARGES

         2.      The defendant has been charged in all three counts of a three-count information,

which alleges violations of Title 18, United States Code, Section 1343.

         3.      The defendant has read and fully understands the charges contained in the

information. He fully understands the nature and elements of the crimes with which he has been

charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

         4.      The defendant voluntarily agrees to waive prosecution by indictment in open

court.


               Case 2:20-cr-00015-JPS Filed 01/24/20 Page 1 of 24 Document 2
       5.       The defendant voluntarily agrees to plead guilty to Counts One, Two, and Three

of the information, set forth in full in Attachment A.

      6.        The defendant acknowledges, understands, and agrees that he is, M fact, guilty of

the offenses described in paragraph 5. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove beyond a reasonable doubt the

facts in Attachment B. The defendant admits that these facts are true and correct and that they

establish his guilt beyond a reasonable doubt.

       This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, these

offenses.

                                            PENALTIES

       7.       The parties understand and agree that the offenses to which the defendant will

enter a plea of guilty each carry the following maximum penalties: 20 years' imprisonment; a

$250,000 fine; and three years of supervised release. Each count also carries a mandatory

special assessment of $100. The parties further recognize that a restitution order may be entered

by the court. The parties' acknowledgments, understandings, and agreements with regard to

restitution are set forth in paragraph 28 of this agreement.

      8.        The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                                            ELEMENTS

      9.        The parties understand and agree that in order to sustain the wire fraud charges in

each count of the information, the government must prove each of the following propositions

beyond a reasonable doubt:

       First, the defendant knowingly devised or participated in a scheme to defraud;
                                                   2

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 2 of 24 Document 2
       Second, the defendant did so with intent to defraud;

       Third, the scheme involved a materially false or fraudulent pretense or representation;
       and

       Fourth, for the purpose of carrying out the scheme or attempting to do so, the defendant
       caused interstate wire communications in the manner charged in the particular count.

                                 SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      12.      The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant's satisfaction.

      13.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.




                                                 3

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 3 of 24 Document 2
                              Sentencing Guidelines Calculations

      14.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      15.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offenses to

which the defendant is pleading guilty.

                                       Base Offense Level

      16.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the offenses charged in the information is seven under Sentencing Guidelines

Manual § 2B1.1(a)(1).

                                Specific Offense Characteristics

      17.      The parties agree to recommend to the sentencing court that, because the loss

associated with the offenses was more than $15,000, a four-level increase to the offense level is

applicable under Sentencing Guidelines Manual § 2B1.1(b)(1)(C).

                                    Abuse of Position of Trust

      18.      The parties agree to recommend to the sentencing court that, because the

defendant abused a position of private trust, a two-level increase to the offense level is applicable

under Sentencing Guidelines Manual § 3B1.3.
                                                 4

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 4 of 24 Document 2
                                 Acceptance of Responsibility

      19.      The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility.

                                 Sentencing Recommendations

      20.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      21.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

      22.      The government agrees to recommend a sentence within the applicable sentencing

guideline range, as determined by the court.

                             Court's Determinations at Sentencing

      23.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 7 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      24.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court
                                                 5

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 5 of 24 Document 2
                                     FINANCIAL MATTERS

      25.       The defendant acknowledges and understands that any and all fmancial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations, lithe defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      26.       The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, upon request of the FLU during any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form

provided by FLU and any documentation required by the form.

                                         Special Assessment

      27.       The defendant agrees to pay the special assessment in the amount of $300 prior to

or at the time of sentencing.

                                             Restitution

      28.       The defendant agrees to pay restitution in the amount of $24,000 at or before the

time of sentencing, as ordered by the Court. The defendant understands that because restitution

for the offenses is mandatory, the amount of restitution shall be imposed by the court regardless

of the defendant's fmancial resources. The defendant agrees to cooperate in efforts to collect the

restitution obligation. The defendant understands that imposition or payment of restitution will

not restrict or preclude the filing of any civil suit or administrative action.
                                                   6

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 6 of 24 Document 2
                            DEFENDANT'S WAIVER OF RIGHTS

      29.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The court would instruct the jury that the
                    defendant is presumed innocent until such time, if ever, as the government
                    establishes guilt by competent evidence to the satisfaction of the jury beyond a
                    reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of defendant's guilt beyond a reasonable doubt.

            d.      At such trial, whether by a judge or a jury, the government would be required
                    to present witnesses and other evidence against the defendant. The defendant
                    would be able to confront witnesses upon whose testimony the government is
                    relying to obtain a conviction and he would have the right to cross-examine
                    those witnesses. In turn the defendant could, but is not obligated to, present
                    witnesses and other evidence on his own behalf. The defendant would be
                    entitled to compulsory process to call witnesses.

            e.      At such trial, defendant would have a privilege against self-incrimination so
                    that he could decline to testify and no inference of guilt could be drawn from
                    his refusal to testify. If defendant desired to do so, he could testify on his own
                    behalf

      30.        The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

                                                  7

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 7 of 24 Document 2
The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      31.       The defendant acknowledges and understands that he will be adjudicated guilty of

the offenses to which he will plead guilty and thereby may be deprived of certain rights,

including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

firearms, and to be employed by a federally insured financial institution.

      32.       The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

      33.       Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives his right to appeal his conviction or sentence in this case and

further waives his right to challenge his conviction or sentence in any post-conviction

proceeding, including but not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this

paragraph, the term "sentence" means any term of imprisonment, term of supervised release,

term of probation, supervised release condition, fine, forfeiture order, and restitution order. The

defendant's waiver of appeal and post-conviction challenges includes the waiver of any claim

that (1) the statutes or Sentencing Guidelines under which the defendant is convicted or

sentenced are unconstitutional, and (2) the conduct to which the defendant has admitted does not

fall within the scope of the statute or Sentencing Guidelines. This waiver does not extend to an
                                                   8

             Case 2:20-cr-00015-JPS Filed 01/24/20 Page 8 of 24 Document 2
appeal or post-conviction motion based on (1) any punishment in excess of the statutory

maximum, (2) the sentencing court's reliance on any constitutionally impermissible factor, such

as race, religion, or sex, (3) ineffective assistance of counsel in connection with the negotiation

of the plea agreement or sentencing, or (4) a claim that the plea agreement was entered

involuntarily

                             Further Civil or Administrative Action

      34.       The defendant acknowledges, understands, and agrees that the defendant has

discussed with his attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                     GENERAL MATTERS

      35.       The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      36.       The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

      37.       The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.



                                                  9

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 9 of 24 Document 2
The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

              EFF ECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      38.       The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      39.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.



                                                 10

            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 10 of 24 Document 2
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.

                                                    44          .1


Date: 1 2 h4
                                             MARK A. RUPPELI
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:
                                             JONATHAN C. SMITH
                                             Attorney for Defendant


For the United States of America:



Date:
                                             MATTHEW D. KRUEGER
                                             United States Attorney



Date:            clokl

                                             Assistant United States Attorney




          Case 2:20-cr-00015-JPS Filed 01/24/20 Page 11 of 24 Document 2
                                            Attachment A


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,                              Case No. 20-CR-15

       v.                                                             [18 U.S.C. § 1343]

MARK A. RUPPELT,

                              Defendant.


                                           INFORMATION


       THE UNITED STATES ATTORNEY CHARGES:

       1.      Beginning in approximately May of 2014, and continuing until on or about July 7,

2016, in the State and Eastern District of Wisconsin and elsewhere,

                                     MARK A. RUPPELT,

with intent to defraud, knowingly devised and executed a scheme to defraud Client A and to

obtain money by means of materially false and fraudulent pretenses and representations, and

knowingly caused wire communications to be transmitted in interstate commerce for the purpose

of executing the scheme.

                                            Background

       2.      At all times relevant to this information:

               a.     Mark A. Ruppelt was an attorney licensed to practice law in the State of
                      Wisconsin;

               b.     "Client A" was an inmate in a federal prison serving a sentence after
                      having been convicted on federal drug charges; and

               c.     "AUSA 1" was an Assistant United States Attorney assigned to handle
                      post-conviction litigation in the case against Client A.



            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 12 of 24 Document 2
                                      The Scheme to Defraud

       3.         The essence of Ruppelt's scheme was to obtain money from Client A by falsely

claiming that he had arranged to pay a bribe to a federal judge, a probation officer, and AUSA 1

in exchange for their assistance in obtaining a sentence reduction when, in fact, none of those

officials were aware of Ruppelt's representations to Client A and none had offered or agreed to

accept a bribe.

       4.         As part of the scheme:

                  a.     In approximately February of 2014, based on a referral from a fellow
                         inmate whom Ruppelt had previously represented, Client A contacted
                         Ruppelt. Over the next several weeks, Ruppelt and Client A had a
                         number of discussions via email and by phone during which they
                         discussed the possibility of Client A retaining Ruppelt to pursue a
                         sentence reduction.

                  b.     In one of those conversations, Ruppelt told Client A that he could get
                         around legal impediments to a sentence reduction because Ruppelt was
                         "willing to do things other lawyers are not."

                  c.     Ruppelt asked for, and Client A paid, an initial $10,000 "retainer" in May
                         2014.

                  d.     In September 2014, Ruppelt told Client A that he had spoken with AUSA
                         1 and a federal probation officer and that, based on those conversations,
                         Client A would have to pay another $10,000 to have his sentence reduced.
                         As a result of Ruppelt's representation, Client A's stepfather mailed
                         Ruppelt another $10,000 check on approximately September 10, 2014.

                  e.    In a phone conversation on January 15, 2015, Ruppelt told Client A that
                        another $10,000 payment would "100% secure" a sentence reduction.
                        Client A's stepfather mailed that $10,000 payment to Ruppelt.

                  f.    On May 9, 2015, Ruppelt told Client A that he had already "taken care of'
                        paying the probation officer and only had to pay AUSA 1.

                  g.    On November 11, 2015, Ruppelt put Client A off by telling him that,
                        because of the political climate, public officials were not likely to accept a
                        bribe at that time. Ruppelt explained that Hillary Clinton was "under a

                                                  2



            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 13 of 24 Document 2
         lot of scrutiny with respect to what happened with the Benghazi stuff and
         whatnot. . . . There's no one right now that wants to do anything that's
         gonna jeopardize themselves, which is exactly what would happen
         if this ever got out."

   h.    Also on November 11, 2015, Ruppelt falsely told Client A that he had met
         with the responsible public officials but that he was "not stupid enough to
         exchange any money with anybody" or "to put anything in the hands of
         anybody until I got some assurances"

   i.    On February 16, 2016, Ruppelt again put Client A off, telling him that
         AUSA 1 still planned to accept a bribe, but wanted to wait until
         the middle of March or early April to do so.

         On March 8, 2016, Ruppelt told Client A that the bribery arrangements
         were in place for the payment to be made a "couple of weeks" down the
         road, falsely claiming that he had "circled back with [AUSA 1] and I
         actually think. . . this thing is resurrected and I think we're still a
         'go' on this thing. It may be another couple of weeks yet, but based upon
         what I have done and who I've talked to, I think we're still in a good
         place."

   k.    On March 28, 2016, Ruppelt told Client A that he would send Client A a
         bill that would falsely detail the expenditure of $24,000 of the $30,000
         retainer Ruppelt had received from Client A and his family. He also told
         Client A that he would return the remaining $6,000 for Client A's family
         to hold until it was needed to complete the bribe to AUSA 1.

   1.    On April 26, 2016, when Client A inquired about the status of the bill and
         check, Ruppelt falsely claimed that he had mailed them to Client A's
         family and that someone had stolen them from the mail.

   m.    On April 29, 2016, after learning that Client A's mother had filed
         complaints against him with the Wisconsin Department of Justice and the
         Office of Lawyer Regulation, Ruppelt told Client A to tell his parents that
         Ruppelt was willing to "work out" what he characterized as essentially a
         "fee dispute." Ruppelt told Client A that characterizing their activity as
         bribery was "not going to do anybody any service" and that Ruppelt did
         not "want to make matters any worse for any of us."

   n.    On May 3, 2016, Ruppelt mailed a check for $6,000 to Client A's parents.




Case 2:20-cr-00015-JPS Filed 01/24/20 Page 14 of 24 Document 2
       5.       To conceal his scheme, Ruppelt directed Client A to avoid "putting anything in

writing or whatnot," explaining that "there can't be any trace of this."

       6.       As a result of his scheme, Ruppelt fraudulently obtained and attempted to obtain

$30,000.

                                    Execution of the Scheme

       7.       On or about the dates listed below, for the purpose of executing his scheme and

attempting to do so, Ruppelt caused the following wire communications to be transmitted in

interstate commerce, between the Eastern District of Wisconsin and the District of Colorado:

 Count            Date                                     Description
   1        February 16, 2016   Phone call between Ruppelt and Client A, during which
                                Ruppelt falsely told Client A that AUSA 1 was willing to
                                accept a bribe.

   2         March 8, 2016      Phone call between Ruppelt and Client A, during which
                                Ruppelt again falsely told Client A that AUSA 1 was willing to
                                accept a bribe, stating "I think we're a 'go' on this thing. It
                                may be another couple of weeks yet but, based upon what I
                                have done and who I've talked to, I think we're still in a good
                                place."

   3         April 29, 2016     Phone call between Ruppelt and Client A during which Ruppelt
                                coached Client A not to characterize any of their arrangements
                                as bribes, because doing so would create problems for both of
                                them, particularly for Client A, who was "in an unenviable
                                position as a federal prisoner."

       Each in violation of Title 18, United States Code, Section 1343.




                                                 4



            Case 2:20-cr-00015-JPS Filed 01/24/20 Page 15 of 24 Document 2
                                          Attachment B

       Mark A. Ruppelt was an attorney licensed to practice in Wisconsin. In 2014, Client A,
who at the time was serving a prison sentence for a conviction on federal drug charges, retained
Ruppelt in order to pursue a sentence reduction. Ruppelt falsely claimed to Client A that
Ruppelt had arranged to pay a bribe to AUSA 1 in exchange for AUSA l's assistance in
obtaining a sentence reduction for Client A. In fact, Ruppelt had no arrangement or
conversations with AUSA 1 regarding a potential bribe or exchange for a sentence reduction.

       A.      Preliminary conversations between Ruppelt and Client A: 2014 - 2015

        In 2014 and 2015, before the government became aware of Ruppelt's scheme, he and
Client A had a number of discussions regarding how Client A's sentence could be reduced. One
of the avenues they discussed for obtaining a reduction was 18 U.S.C. § 3582(c), which allows
the sentencing court to reduce the term of imprisonment for a defendant who was sentenced
based on a sentencing range that has subsequently been lowered by the Sentencing Commission.
From an early point, Ruppelt and Client A both correctly recognized that, because Client A's
sentencing range had been determined under the Guidelines' Career Offender provisions, he was
not eligible for a § 3582(c) reduction. Ruppelt assured Client A, however, that he could
nonetheless obtain a reduction because Ruppelt was "willing to do things other lawyers are not"
— a line that Ruppelt would later repeat during a monitored and recorded conversation with
Client A.

        Ruppelt told Client A that he would need a $10,000 retainer and, in June 2014, Client A's
mother sent Ruppelt a check in that amount. During phone conversations over the next few
months (approximately July to September 2014), Ruppelt told Client A he had reached out to an
Assistant United States Attorney, whom Ruppelt identified by name ("AUSA 1"). Ruppelt said
that, based on his conversations with AUSA 1 and with a probation officer, he needed another
$10,000 to get the sentence reduction. Client A had his mother mail another $10,000 check to
Ruppelt.

        Client A next spoke with Ruppelt on January 15, 2015, when Ruppelt told him that yet
another $10,000 payment would "100% secure" a sentence reduction. Client A arranged for his
stepfather to pay that third $10,000 payment to Ruppelt.

        According to Client A, he initially believed that he was paying Ruppelt a legitimate
retainer. He began to understand, though, with Ruppelt's demands for additional money and his
use of phrases like "the right financial arrangements," and "willing to do things that other
lawyers are not," that Ruppelt was talking about bribing a judge, a federal prosecutor, and/or a
probation officer. When that became clear to Client A, he contacted another attorney, who then
contacted the FBI.

B.     Recorded calls between Ruppelt and Client A

      Between April 25, 2015, and May 17, 2016, working with case agents, Client A made a
number of recorded calls from a federal correctional institution outside the Eastern District of
Wisconsin, to Ruppelt, who was in the Eastern District of Wisconsin during the calls.



         Case 2:20-cr-00015-JPS Filed 01/24/20 Page 16 of 24 Document 2
       1.      Recorded call: April 25, 2015

        During some of their phone conversations, Ruppelt and Client A also discussed another
inmate who was serving a sentence in the same federal facility as Client A. Client A told
Ruppelt that the fellow inmate wanted to hire Ruppelt to obtain a sentence reduction. Client A
also told Ruppelt that, like Client A, the fellow inmate had been sentenced under the Career
Offender provisions of the sentencing guidelines and therefore appeared not to be eligible for a
sentencing reduction under § 3582(c). Ruppelt and Client A discussed Client A's fellow inmate
during a recorded call on April 25, 2015:

       Ruppelt:       Give me as much info as you can on your situation, or this possible
                      referral.

       Client A:      OK. He's a friend, he's now at the exact same situation as me. . . . He's
                      trying to get the two-level, but he's got the Career Offender.

        Client A told Ruppelt that, while he had spoken with the fellow inmate, Client A was
careful not to "just come out and say 'we're bribing a prosecutor and PO' until I touched base
with you to see how much you wanted me to tell him." Ruppelt responded:

              You know, [Client A], I wouldn't go crazy. I mean, I would just ask for 10
              up-front like I normally do. . . . I never like to get too aggressive at the start.
              I mean, I would just do the 10 like I reflected for you and then. . . if there's a
              need for something additional depending upon the, quote, 'situation,' that's
              something I can deal with him directly on then. .. . Must tell him, 'Yeah, I
              would totally recommend this guy, and he said he's got some ways of
              getting around the Career Criminal stuff and is willing to do some things
              that others may not, and he'll only, you know, he'll only ask for 10 up front.'

       2.      Recorded call: May 9, 2015

        On May 9, 2015, Ruppelt and Client A again had a conversation about paying bribes to
obtain sentencing reductions for Client A and his fellow inmate.

       Client A:      I talked to my friend. He's excited. I told him everything you're able to
                      do — that you're able to take care of the PO and prosecutor and make
                      that Career Offender stuff go away. He's excited.

       Ruppelt:       OK. Perfect.

       Client A:      Last time when we were talking, you said that nothing is guaranteed in
                      your business, but when you had me ask my parents for that last 10 grand
                      to spread the money around to the PO and prosecutor, you said we were
                      100% guaranteeing my release. Are we still good on that?




                                               2

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 17 of 24 Document 2
       Ruppelt:       Yeah. We're. . . where we need to be. I didn't mean to confuse anybody
                      or whatnot, but no. We're right where we need to be, for lack of a better
                      term.

       Client A:      OK. OK. Everything's good then? I told him, I told him you're gonna go
                      take care of the PO, prosecutor, judge, whatever it took.

       Ruppelt:       Right.

       Client A:      And you already took care of the PO, you just gonna go down there and
                      pay this prosecutor guy and we're good?

       Ruppelt:       Yep. Exactly. Exactly.

       Client A:      Ok. Ok. Now, are you going to need more money or are we good? I
                      mean, everybody is satisfied with their payments?

       Ruppelt:       I can't specifically say "Yes" for sure. I don't want to say "Yes" to
                      something 100% on the money thing and then, and then come back
                      and say something else, but let me put it to you this way: I'm 95%
                      sure we're fine.



       Client A:      Oh, before I forget: The dude did have one concern, because we have
                      different judges and he says [the sentencing judge] is kind of a dick, so he
                      don't know if this dude will take a bribe or not, so I don't know if that's
                      something you gotta feel out or if it's even a concern. . . . I didn't know,
                      like, if we even needed to pay the judges or if we were just able to like —
                      Because I know how, like, on a normal thing, usually whatever the
                      prosecutor and the PO says, that's pretty much what happens in court. It
                      doesn't even really matter what the judge thinks. I didn't know if that
                      mattered or not.

       Ruppelt:       Right, right. It is more just the prosecutor, to be very honest. Once
                      you get past the prosecutor, the judge is gonna stamp this thing.

       Client A:      Ok. And that [AUSA 11 dude, he's all good?

       Ruppelt:       Yep. He's good. He's good to go. Yep.

       3.      Recorded call: November 11, 2015

        On November 11, 2015, Client A made another recorded phone call to Ruppelt. During
that call, they again discussed paying a bribe to AUSA 1. Ruppelt told Client A that, because of
the political climate at the time — particularly, according to Ruppelt, the reluctance of public

                                                3

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 18 of 24 Document 2
officials to "jeopardize themselves" at a time of increased scrutiny in the wake of the
congressional inquiry into Hillary Clinton "lying and the Benghazi stuff' — public officials were
not likely to accept a bribe "at this particular point." Ruppelt told Client A that they would have
to wait another "90 days or so" for the political climate to change.

       Ruppelt:        Obviously you're aware of the shit that's going on on the outside with
                       Hillary Clinton. And I'm not about to get into politics, but obviously
                       she's under a lot of scrutiny with respect to what happened with the
                       Benghazi stuff and whatnot. So there isn't anything that's gonna
                       happen with respect to any type of, you know, sign-off on this thing,
                       urn, because there's just way too much at stake.

       Client A:       I'm, confused. What does Hillary—what does Hillary Clinton got to do
                       with it?

       Ruppelt:       You don't—you're not aware of all the hearings that she's undergoing
                      in front of the Senate with respect to lying and the Benghazi stuff?
                      . . .. There's no one right now that wants to do anything that's
                      gonna jeopardize themselves, which is exactly what would happen if
                      this ever got out. ... I mean it's not something that's gonna happen
                      at this particular point... ."

       Client A:      I'm a little confused right now.

       Ruppelt:       .. . . you understand the ramifications that people would be under if
                      this, you know, if this was ever found out by anybody? I mean do
                      you corn— do you fully understand that?

       Client A:      Um, I mean, kinda.

       Ruppelt:       Alright. Well I think you're kind of, I think you're kind of
                      making light of what could happen if something like this was done
                      and found out by the wrong people.


       Client A:      I don't see what the presidential candidate has to do with me. . . .

       Ruppelt:       Yeah. Understand that what you are seeking to have done, though,
                      was in essence asking someone to br— you know, commit a bribery,
                      alright? Which in and of itself is a, you know, that's a crime.

       Client A:      So what happened to all the money, then?

       Ruppelt:       Well, I've got it in my trust account. It hasn't gone to anyone. It's
                      not gone.



                                                4

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 19 of 24 Document 2
       Ruppelt:      I met with these people first, but believe you me, I'm not stupid
                     enough to exchange any money with anybody until I've got, you know,
                     what I would need. .. .

       Client A:     Okay, see, I was under the impression that we paid these guys already
                     and that now they're backing out of everything.

       Ruppelt:      I wouldn't be stupid enough to put anything in the hands of anybody
                     until I got some assurances, you know, that what was gonna
                     be done was gonna be done. So please don't be worried about that.

       During that same November 11, 2015, conversation, Ruppelt also emphasized to Client A
the importance of concealing the bribe scheme.

       Ruppelt:      And then let me ask you this: the concept of money going to
                     anyone. Has that, was that something that you discussed either with
                     your mom or with your step-dad. . . . You didn't bring that up to
                     them, did you?

       Client A:     Not to my step-dad, no. But my mom talked about it after you guys had,
                     uh, spoken.

       Ruppelt:      A little bit? Okay. Okay. Alright. Urn, I just didn't know, again I
                     know that certain people know certain things and other people don't
                     and I just wanna make sure that I am clear with respect to who knows
                     what.

       Client A:     Yeah.

      Ruppelt:       So I don't wanna, you know, I just don't wanna get, I don't wanna get
                     caught and say something to somebody that, you know, that ends up
                     getting you or me in trouble. So I just wanted to be clear on, you now,
                     on who know what . .. .

      Ruppelt:      . .. . [M]ake sure that when you talk to your mom, nothing about this
                    can be put, you know— I don't want her putting anything in writing in
                    an email or whatnot. .. .

      Ruppelt:      . . . . I just don't want her, I don't want her putting anything even to
                    me in any type of email or anything like that. I just, there can't
                    be any written trace of this.




                                             5

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 20 of 24 Document 2
       4.      Recorded call: February 16, 2016

        During a February 16, 2016, conversation, Ruppelt reaffirmed that AUSA 1 was
interested in taking a bribe but did not want to do so until April 2016:

       Ruppelt:       [Alt this particular point, [AUSA 11 said that he's not interested or
                      willing to do anything.. . . [lie asked me to revisit him like mid-
                      March, early April. . ..


       Client A:      [S]o when I talk to my parents, I'm gonna tell 'em you're looking into this
                      whole thing and just that [AUSA 1] is still kind of onboard to take some
                      money but he doesn't want to do it until April?

       Ruppelt:       Correct.

       5.      Recorded call: March 8, 2016

       On March 8, 2016, Client A made another recorded phone call to Ruppelt. Ruppelt
assured Client A that the scheme to bribe AUSA 1 had been "resurrected."

       Ruppelt:       . . . . I circled back with [AUSA 1] and I actually think, [Client Al, this
                      thing is resurrected and I think we're still a "go" on this thing. It may
                      be another couple of weeks yet but, based upon what I have done and
                      who I've talked to, I think we're still in a good place.

       6.      Recorded call: March 28, 2016

        On March 28, 2016, Client A made another recorded phone call to Ruppelt, who told Client
A that there was only $6,000 remaining from the $30,000 "retainer" but assured him that he could
"get this done for that amount or less if need be." Ruppelt agreed to send Client A's mom and
step-dad the remaining $6,000 (as well as a bill falsely detailing his expenditure of the other
$24,000) to hold until it was needed to pay AUSA 1.

       Client A:      [Y]ou're telling me you don't even have the money to pay this guy now.

       Ruppelt:       Well, no. I do.. . .

       Client A:      $6,000. Are you gonna do it for $6,000?

       Ruppelt:       I can get this done for that amount or less if need be.



        Client A:     Okay. Like I said, for his peace of mind go ahead and send I guess the
                      $6,000. He's gonna, like I said, he's gonna be pissed and flip out, but

                                               6

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 21 of 24 Document 2
                      send that to him for now and as soon as you know something's gonna
                      happen, just hit me up . . and I'll shoot that back. I don't know if they
                      [Client A's parents] get that back if they're gonna let me have any more, if
                      he needs more than that, if [AUSA 1] needs more than $6,000 or
                      whatever.


       Ruppelt:       Yeah, no, I wouldn't, I wouldn't worry about that at all. That's my
                      issue to deal with and I'm confident that I can deal with that in a way
                      that wouldn't, I guess, wouldn't require anybody expending any
                      additional money. Let me just put it that way.

        7.     Recorded call: April 26, 2016

        On April 26, 2016, Client A made a recorded phone call to Ruppelt and asked about the
status of the bill and check that Ruppelt had said he would send to Client A's mom and stepfather.
Ruppelt made up a story, telling Client A that someone had stolen the check from the mail and
cashed it.

       Client A:      Wondering what's going on.

       Ruppelt:       Well, I'm not good. I've got a real fucking problem. I mailed out both
                      bills as well as a check and the check was cashed. So obviously I take
                      it it wasn't cashed by either your stepdad or your mom, so at this
                      particular point my bank is filing a fraud complaint and getting a
                      reversal on the funds so I can send out a new one when the funds are
                      returned to me. So that's the situation there. I should have clarification
                      by the end of the week. At least that's what they're telling me. But
                      obviously I'm just confirming it wasn't anybody on your end that
                      cashed it, correct?

       Client A:      No, my parents were wondering where the bill is 'cause you said you were
                      gonna send a bill, too, and that hasn't made it.

       Ruppelt:       Well, did you just hear what I said? Obviously it didn't get there.
                      Somebody fucking took it. Someone took my fucking check and
                      fucking cashed it, so now I'm out fucking money and have to get it back
                      into my account, which has been a complete pain in the ass.

       Later in the April 26, 2016, recorded phone conversation, Ruppelt said that he was
continuing to "work with" AUSA 1 and was "attempting to make inroads with him."

       8.      Recorded call: April 29, 2016

        On April 29, 2016, Client A made another recorded phone call to Ruppelt. During the call,
they discussed a complaint that Client A's mother had lodged with Wisconsin's Office of Lawyer

                                                7

         Case 2:20-cr-00015-JPS Filed 01/24/20 Page 22 of 24 Document 2
Regulation and with two state attorney general's offices. Ruppelt emphasized the importance of
characterizing and treating the complaints as simple fee disputes and avoiding any disclosure of
their planned bribery.

       Ruppelt:       Hey, [Client A]. I actually, I talked to your mom last night.

       Client A:      Okay.

       Ruppelt:       So do you know anything about this thing that she. . . filed with the
                      AG's office? Because that could be really dangerous.

       Client A:      I'm not real sure. Like I told you, I knew they were gonna be pissed. I
                      mean, you spent $24,000 . . . .

       Ruppelt:       Yeah. Alright. I'll figure it out. I just don't wanna see something
                      happen that would make matters any worse for you or anyone.

                      •.•.

       Ruppelt:      . . . . I had no idea this was gonna be done. I haven't talked to your
                     mom in quite some time. I guess I just would have wished somebody
                     would have talked to me about it first.

       Client A:     I know they said they contacted the AG up in Wisconsin. . . .

       Ruppelt:      Yeah. Yeah, I talked to your mom. I talked to your mom last night
                     about it.

       Client A:     And I think the Office of Lawyer Regulations and somebody else. I'm not
                     too sure who.

       Ruppelt:      Yeah. I think it was the American Bar Association is what she put in
                     the email, but.... what it ends up ultimately being is a fee dispute which
                     most of these agencies aren't gonna get involved in. They're basically
                     gonna, you know, tell you to just try to work it out amongst yourselves.
                     There's programs that they offer, you know, arbitration or fee
                     arbitration. I don't want to, you know, I'm not interested in monkeying
                     around and spending, you know, more time and money doing all of
                     that. I think we can work it out. . . . So just let them know that when
                     you talk to them.

       Client A:     Okay.

      Ruppelt:         . . if we work it out, what's been submitted I think can most likely be
                     withdrawn. They're the ones that filed them, and if they end up being,
                     you know, satisfied, we can, you know, we can work it out that way.


                                               8

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 23 of 24 Document 2
                      But just make sure that they're both aware that I'm willing to do that.
                      And I expressed that to your mom last night, so she's aware of that.



       Ruppelt:       ... . If something can be worked out that would be the best case scenario
                      and understand that for, you know, for everybody. I just hope they
                      didn't put anything in the complaint about what, you know, what that
                      was all about 'cause that's not something that anybody's gonna want,
                      you know, that's just, I'm ... .



       Client A:      I know what you're saying. Yeah. Can't exactly go around saying you're
                      bribing a bunch of people.

       Ruppelt:       I don't want something to come back to you and somebody starts
                      saying, "Oh, well, you know, [Client A] paid." You know, you're in an
                      unenviable position as a federal prisoner. People, you know, things
                      would be looked at potentially differently in someone's eyes and I just
                      don't want that to happen. Obviously I don't want to make matters
                      any worse for any of us.

       Client A:      . . . . I'm smart enough not to right off the bat say, "Hey, we're trying to
                      make bribes and stuff, so."

       Ruppelt:       Right. No, no. That's not gonna do. . . anybody any service. That's
                      just gonna create many more, you know, people turning heads and
                      wondering, you know, what's going on, et cetera, et cetera. So let's just
                      keep this about, you know, about the money and I think we can work
                      that out. I'm confident we can work that out.

       On May 3, 2016, four days after Client A's mother claimed to have complained to OLR
and two state attorney general's offices, Ruppelt mailed her a $6,000 check and a false billing
statement purporting to account for the legitimate expenditure of the other $24,000 from
Ruppelt's "retainer."




                                               9

        Case 2:20-cr-00015-JPS Filed 01/24/20 Page 24 of 24 Document 2
